I concur in the foregoing opinion except as to what is said therein touching the claim of error in the court's peremptorily instructing the jury to find for the plaintiff. I am of the opinion that this was clearly erroneous. The jury were the judges of the credibility of the witnesses, though their testimony was all one way. The peremptory instruction, however, was but a trial error, and because it was not excepted to and because of that reason alone, its commission does not call for reversal of the judgment. *Page 643